In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00018-CV

 _____________________


MIKE GARNER, Appellant


V.


BRENT SCOTT, Appellee




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 07-07-07739-CV




MEMORANDUM OPINION

	The appellant, Mike Garner, and the appellee, Brent Scott, filed a joint motion to
vacate the trial court's judgment and dismiss all claims with prejudice.  The parties allege
they have reached a settlement agreement and ask the Court to vacate the judgment of the
trial court without regard to the merits.  The motion is voluntarily made by the  parties prior
to any decision of this Court. See Tex. R. App. P. 42.1(a)(2).  No other party filed notice of
appeal.  
	The joint motion to dismiss is granted.  Accordingly, we vacate the judgment of the
trial court and dismiss the entire case.  Tex. R. App. P. 43.2(e).  
	JUDGMENT VACATED; CASE DISMISSED.
  
								DAVID GAULTNEY
                                                                                                    Justice

Opinion Delivered June 25, 2009

Before McKeithen, C.J., Gaultney and Horton, JJ.